     Case 2:19-cv-10374-PA-E Document 70 Filed 12/17/19 Page 1 of 3 Page ID #:323



 1   BURKHALTER KESSLER CLEMENT & GEORGE LLP
     Alton G. Burkhalter, Esq., SBN 119594
 2   E-mail: aburkhalter@bkcglaw.com
     Andrew M. Cummings, Esq., SBN 305081
 3   E-mail: acummings@bkcglaw.com
     2020 Main Street, Suite 600
 4   Irvine, California 92614
     Telephone: (949) 975-7500
 5   Facsimile: (949) 975-7501
 6   Attorneys for Defendant Auction Brothers, Inc. dba Amazzia
 7
 8                              UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10   THIMES SOLUTIONS INC.                      CASE NO. 2:19-cv-10374-PA-Ex
11                Plaintiff,                    Assigned For All Purposes To:
12         vs.                                  Honorable Percy Anderson
13                                              Courtroom: 9A
     TP-LINK USA CORPORATION,
14   MIKHAIL FIKHMAN DBA AMAZZIA,
     PREVAGEN, INC.
15                                              DEFENDANT AUCTION
                  Defendants.                   BROTHERS, INC. dba AMAZZIA’S
16                                              NOTICE OF JOINDER IN TP-
           And
17                                              LINK USA CORPORATION’S
     AUCTION BROTHERS, INC. DBA                 RESPONSE TO PLAINTIFF’S
18
     AMAZZIA                                    NOTICE OF RELATED CASES
19   c/o MIKHAIL J. FINKHAM,                    (DKT. 68)
     Registered Agent
20   19528 Ventura Blvd.
     Tarzana, CA 91356-2917
21
22
23
24
25
26
27
28




                                    NOTICE OF RELATED CASES
     Case 2:19-cv-10374-PA-E Document 70 Filed 12/17/19 Page 2 of 3 Page ID #:324



 1                TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF
 2   RECORD:
 3                Pursuant to L.R. 83-1.3.3, Defendant Auction Brothers, Inc. dba Amazzia
 4   (“Amazzia”) submits this statement in response to Plaintiff Thimes Solutions Inc.’s
 5   (“Thimes” or “Plaintiff”) Notice of Related Civil Cases (Docket No. 65).
 6                PLEASE TAKE NOTICE that Amazzia hereby joins in and adopts in full
 7   Defendant TP-Link USA Corporation’s Response to Plaintiff’s Notice of Related Cases
 8   (Docket No. 68).
 9                This Joinder serves the interests of justice and judicial economy, as the
10   statement in response applies equally to defendant Amazzia’s position in response to
11   Plaintiff’s Notice of Related Civil Cases.
12                For the foregoing reasons, Amazzia respectfully requests that the present
13   case not be reassigned or otherwise consolidated or coordinated with the Careful
14   Shopper Case.
15
16   Dated: December 17, 2019        BURKHALTER KESSLER
                                     CLEMENT & GEORGE LLP
17
18
19                                   By: /s/ Andrew M. Cummings
20                                       Alton G. Burkhalter, Esq.
                                         Andrew M. Cummings, Esq.
21
                                         Attorneys for Defendant Auction Brothers, Inc. dba
22                                       Amazzia
23
24
25
26
27
28


                                                  2
                                     NOTICE OF RELATED CASES
     Case 2:19-cv-10374-PA-E Document 70 Filed 12/17/19 Page 3 of 3 Page ID #:325



 1                               CERTIFICATE OF SERVICE
 2
 3                I hereby certify that on December 17, 2019, I electronically filed the
 4   foregoing with the Clerk of the Court using the CM/ECF system which will send
 5   notification of such filing to the e-mail addresses denoted on the Electronic Mail Notice
 6   List, and I hereby certify that I have mailed the foregoing document or paper via the
 7   United States Postal Service to the non-CM/ECF participants indicated on the Electronic
 8   Mail Notice List. I certify under penalty of perjury under the laws of the United States of
 9   America that the foregoing is true and correct.
10
11         Executed on December 17, 2019.
12
                                           BURKHALTER           KESSLER       CLEMENT         &
13
                                           GEORGE LLP
14
15                                         /s/ Andrew M. Cummings
                                           Andrew M. Cummings (CA SBN 305081)
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
                                    NOTICE OF RELATED CASES
